Case 3:20-cv-00765-HEH-EWH Document 9 Filed 12/17/20 Page 1 of 2 PageID# 37




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


GREGORY RICHARDSON,

       Petitioner,

V.                                               Civil Action No. 3:20CV765-HEH


DIRECTOR, VIRGINIA CENTER
FOR REHABILITATION,

       Respondent.

                              MEMORANDUM OPINION
               (Dismissing Habeas Corpus Petition Without Prejudice)

       Gregory Richardson, a Virginia detainee proceeding pro se, filed a petition for a

writ of habeas corpus with the United States District Court for the Western District of

Virginia. By Order entered on September 29, 2020, the United States District Court for

the Western District of Virginia transferred the petition to this Court. (ECF No. 6.)

       Because of his history offrivolous and abusive litigation, Richardson's litigation

in this Court is subject to a prefiling injunction. See Richardson v. Virginia Dep't of

Corr., ECF No. 49,3:07CV514(E.D. Va. Jan. 8,2009). That injunction requires, inter

alia, that Richardson to attach any new complaint or petition a separate document entitled

"motion for leave to file and certificate of compliance."

       By Memorandum Order entered on October 9, 2020, the Court directed

Richardson to comply with the terms ofthe prefiling injunction within twenty(20)days

ofthe date of entry thereof. More than twenty(20)days have elapsed since the entry of

the October 9,2020 Memorandum Order and Richardson has not submitted a "motion for
Case 3:20-cv-00765-HEH-EWH Document 9 Filed 12/17/20 Page 2 of 2 PageID# 38




leave to file and certificate ofcompliance" for the present action. Accordingly,the

petition for a writ of habeas corpus will be dismissed without prejudice.
       A certificate of appealability will be denied.

       An appropriate order will accompany this Memorandum Opinion.


                                   HENRY E.HUDSON
Datet'Pdc.n gdgg                   SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
